70204: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-35747: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70204


Short Caption:BAIGUEN VS. HARRAH'S LAS VEGAS, LLCCourt:Supreme Court


Related Case(s):70204-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A708544Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:04/21/2016 / Trost, JanetSP Status:Completed


Oral Argument:02/05/2018 at 2:00 PMOral Argument Location:Las Vegas


Submission Date:02/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantIsrael BaiguenSteven M. Burris
							(Law Offices of Steven M. Burris, LLC)
						Jeffrey L. Galliher
							(The Galliher Law Firm)
						


RespondentCaesars Entertainment CorporationScott M. Mahoney
							(Fisher & Phillips LLP)
						


RespondentHarrah's Casino Hotel, Las Vegas


RespondentHarrah's Las Vegas, LLCScott M. Mahoney
							(Fisher & Phillips LLP)
						





Docket Entries


DateTypeDescriptionPending?Document


04/20/2016Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court.


04/20/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-12338




04/20/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-12340




04/21/2016Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 10 days.16-12504




04/21/2016Filing FeeFiling Fee Paid. $250.00 from Steven M. Burris, LLC. Check No. 09921.


04/21/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Janet Trost.16-12636




04/29/2016Notice of Appeal DocumentsFiled Corrected Case Appeal Statement.16-13538




05/02/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for Wed., May 11th @ 1:30 pm.16-13694




05/11/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-14698




05/11/2016Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).16-14702




05/16/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-15297




05/17/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-15475




05/18/2016Notice/IncomingFiled Proof of Service of Docketing Statement on Settlement Judge.16-15631




05/19/2016Docketing StatementFiled Response to Appellant's Docketing Statement.16-15831




05/20/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: No dates listed. To Court Reporter: Sara Richardson.16-16020




05/20/2016Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: 02/10/16.  To Court Reporter: Sara Richardson.16-16032




06/08/2016TranscriptFiled Notice from Court Reporter. Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 02/10/16.16-17823




08/12/2016Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  August 29, 2016.16-25145




08/29/2016AppendixFiled Appellant's Appendix Vols. 1-2.16-26786




08/30/2016BriefFiled Appellant's Opening Brief.16-26938




09/20/2016Order/Clerk'sFiled Order Granting Telephonic Extension.  Answering Brief October 13, 2016.16-29145




10/13/2016BriefFiled Respondent's Answering Brief.16-31922




11/14/2016BriefFiled Appellant's Reply Brief.16-35264




11/14/2016Case Status UpdateBriefing Completed/To Screening.


12/02/2016Notice/OutgoingIssued Notice of Transfer to Court of Appeals.16-37277




02/28/2017Order/DispositionalFiled Order of Reversal and Remand. ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order. Court of Appeals-AS/JT/MG.


03/16/2017Case Status UpdateTransferred from Court of Appeals.


03/16/2017Post-Judgment PetitionFiled Respondent's Petition for Review.17-08851




04/07/2017MotionFiled Appellant's Motion to Strike Petition for Review.17-11686




04/10/2017MotionFiled Appellant's Motion to Strike Petition for Review.17-11725




04/10/2017MotionFiled Respondent's Opposition to Motion to Strike Petition for Review.17-11827




04/19/2017Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion to strike respondent's petition for review.  We deny it.17-12880




04/20/2017Order/ProceduralFiled Order/Answer Petition for Review. Answer due: 15 days.17-13079




05/04/2017Post-Judgment PetitionFiled Appellant's Answer to Petition for Review.17-14910




06/27/2017Post-Judgment OrderFiled Order Granting Petition for Review and Directing Supplemental Briefing. Respondents' Supplemental Opening Brief due: 30 days. Appellant's Supplemental Answering Brief due: 30 days after appellant's brief is served. Respondents' Supplemental Reply Brief due: 15 days after respondent's brief is served. fn1[The Honorable Mark Gibbons, Justice, did not participate in the decision of this matter.]17-21289




06/28/2017Notice/OutgoingFiled Notice of Voluntary Disclosure.  You are hereby notified that the undersigned, Mark Gibbons, Justice, is directly related to Michael Gibbons, Judge who presided over this appeal in the Court of Appeals.  The Supreme Court has vacated the decision of the Court of Appeals and granted de novo review of the district court decision.  The undersigned has no bias for or against any party to this appeal.  The undersigned makes this disclosure, however, so that any party who believes it is appropriate to request recusal may do so.  Any recusal request should be made in writing within seven (7) days of the filing date of this Voluntary Disclosure.17-21421




07/26/2017BriefFiled Respondent's Supplemental Opening Brief.17-24820




08/25/2017BriefFiled Appellant's Supplemental Brief.17-28517




09/01/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Supplemental Reply Brief due:  September 25, 2017.17-29446




09/21/2017BriefFiled Respondent's Supplemental Reply Brief.17-32051




09/22/2017Case Status UpdateBriefing Completed/To Screening.


12/27/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-44551




12/28/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, February 5, 2018, at 2:00 p.m. for 30 minutes in Las Vegas.17-44827




01/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-02858




01/31/2018Notice/IncomingFiled Notice of Appearance for Oral Argument.  Scott M. Mahoney, Esq. of the law firm of Fisher & Phillips, LLP participating in oral argument for respondents.18-04303




02/05/2018Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


07/12/2018Notice/IncomingFiled Appellant's Notice of Change of Law Firm (Jeffrey Galliher).18-26674




09/13/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickeirng, J. Majority: Pickering/Douglas/Cherry/Gibbons/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 71. EN BANC18-35747




10/09/2018RemittiturIssued Remittitur.18-39497




10/09/2018Case Status UpdateRemittitur Issued/Case Closed.


11/02/2018RemittiturFiled Remittitur.  Received by District Court Clerk on October 16, 2018.18-39497





Combined Case View